DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a First Action Non-Final on the merits. Claims 1-25 as originally filed on May 8, 2018, are currently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/8/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites method for providing vehicle sharing service.

Step 2A – Prong 1
The claims as a whole recite a method of organizing human activity.  The limitations reciting “accept a reservation for the vehicle sharing service [...] for use of the vehicle sharing service, to request an approval of the reservation from [...] a provider of the vehicle, the reservation of which has been accepted, and to, when the approval of the reservation is received [...], confirm the reservation; and [...] provide a vehicle setting value received [...] to the vehicle, the reservation of which has been accepted, and to request initialization of the vehicle setting value from the vehicle after the use of the vehicle sharing service of the vehicle is completed” is a method of managing interactions between people, which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (reservation device of claims 1, user terminal of claims 1, 13 and 16, provider terminal of claims 1, 13 and 16, private information protecting device of claim 1, processor of claim 13, storage of claim 1) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Step 2A - Prong 2: Claims 1-25 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use.

This judicial exception is not integrated into a practical application because the claim recites the additional elements of (reservation device of claims 1, user terminal of claims 1, 13 and 16, provider terminal of claims 1, 13 and 16, private information protecting device of claim 1, processor of claim 13, storage of claim 1).  The reservation device, user terminal of claims, provider terminal, private information protecting device, processor, and storage in the claims, are recited at a high level of generality and are generically recited computer elements. The generically recited computer elements amount to simply implementing the abstract idea on a computer.  The transmitting of the data over a network to a device, such as requesting a reservation from a user device to 

The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer.  Furthermore, the transmitting of data over a network, such as requesting a reservation from a user device to a provider terminal is extra-solution activity that the courts have found to be well understood routine and conventional activity.  See Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321; MPEP 2106.05(d)II.  Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Dependent claims 2-12, 14-15 and 17-25 are also directed to same grouping of methods of organizing human activity.  The additional elements of the all forms of device such as: reservation, private information protecting, vehicle setting value transmitting, vehicle setting value initializing, personalization, reservation accepting, vehicle list generating, reservation approval requesting, reservation confirming, charging policy, monitoring, notification, authentication, around view monitoring (AVM) shown in 

	
	
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1-2, 5, 7, 9, 11-13, 16-18 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wright et al (US Patent Application Publication No. 20160155110 - hereinafter Wright) in view of Brouwer et al (US Patent Application Publication No. 20180260582 - hereinafter Brouwer).
Re. claim 1, Wright teaches:
An apparatus configured for providing a vehicle sharing service, the apparatus comprising:
a reservation device configured to accept a reservation for the vehicle sharing service from a user terminal for use of the vehicle sharing service, to request an approval of the reservation from a provider terminal of a provider of the vehicle, the 
Wright doesn’t teach, but Brouwer teaches:
a private information protecting device configured to provide a vehicle setting value received from the user terminal to the vehicle, the reservation of which has been accepted, and to request initialization of the vehicle setting value from the vehicle after the use of the vehicle sharing service of the vehicle is completed.  [Brouwer; ¶46-¶48 show the use of a pin by a user renting the vehicle, where the pin has to be put in on keypad at vehicle or through the user mobile device to gain access to the rental vehicle. ¶47-¶49 shows value received in form of biometrics to authenticate the driver to use the vehicle. Then, ¶21 shows an example of the various vehicle settings that can be adjusted by the driver of the vehicle and ¶51-¶53 shows upon the vehicle detected that it has returned to its respective lot, the memory is initialized such as “she exits the vehicle, the vehicle's security system, which to this point has retained the decrypted encryption keys for the biometric information and vehicle settings domains, detects, e.g., via GPS, that the vehicle is located within the rental company's return area and that the driver has exited the vehicle. The vehicle's security system then initiates a “return mode” during which the vehicle's security system performs multiple “clean-up” processes”].
Brouwer in the system of Wright, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since it would “enable a data owner to effectively and efficiently protect their own data at a level that is appropriate to the data owner's particular wishes, which may be balanced between strong security for the data and a desire for minimal effort in providing access to the data to another entity”, [Brouwer; ¶37].

Re. claim 2, Wright in view of Brouwer teaches the apparatus of claim 1.
Wright doesn’t teach, Brouwer teaches:
wherein the private information protecting device includes: 
a vehicle setting value transmitting device configured to, when the vehicle setting value is received from the user terminal, transmit the vehicle setting value to the vehicle, the reservation of which has been accepted; [Brouwer; ¶47 shows communication with user’s mobile device as they approach the vehicle to receive PIN from the driver to authenticate they’re the driver renting the vehicle].
a vehicle setting value initializing device configured to, when the vehicle is returned after the vehicle sharing service is provided through the vehicle, request initialization of the setting of the vehicle setting value and deletion of vehicle sharing service use information; and [Brouwer; ¶21 and ¶51-¶53 shows upon the vehicle detected that it has returned to its respective lot, the memory is initialized such as “she 
a personalization device configured to, when the vehicle is returned, encrypt the vehicle sharing service use information including the vehicle setting value. [Brouwer; ¶21 and ¶51 shows restoration to the original values upon vehicle returned to prevent driver information to be available from one user to another].
Please see motivation to combine Wright in view of Brouwer presented in claim 1.

Re. claim 5, Wright in view of Brouwer teaches the apparatus of claim 2.
Wright teaches:
wherein the reservation time information includes at least one of a rent time, a reservation start time, a reservation expiration time, and a vehicle return time.  [Wright: ¶52 shows a specified time and duration of rental from the user].
wherein the vehicle sharing service use information includes at least one of a vehicle setting value, user information, vehicle driving information, total driving distance information, and reservation time information, [Wright; ¶52 provides reservation time information as user specifies time and duration of rental].
at least one of a name and driving license information related to a user who reserved the vehicle sharing service, and [Wright; ¶5 user provides their name].
Wright doesn’t teach, Brouwer teaches:
wherein the vehicle driving information includes at least one of a vehicle driving route and accident location information, and [Brouwer; ¶50 shows during rental period the vehicle is monitored as the routes are tracked such as “vehicle's navigation system tracks the vehicle along these routes and stores the information within a log that is associated with the user profile”].
Please see motivation to combine Wright in view of Brouwer presented in claim 1.

Re. claim 7, Wright in view of Brouwer teaches the apparatus of claim 1.
Wright doesn’t teach, Brouwer teaches:
further including: 
a monitoring device configured to, when the vehicle sharing service is provided through the vehicle, monitor a vehicle driving item.  [Brouwer; ¶50 shows during rental period the vehicle is monitored as the routes are tracked such as “vehicle's navigation system tracks the vehicle along these routes and stores the information within a log that is associated with the user profile”]. Please see motivation to combine Wright in view of Brouwer presented in claim 1.

Re. claim 9, Wright in view of Brouwer teaches the apparatus of claim 7.

wherein the monitoring device identifies whether the user is in the vehicle when a reservation start time of the vehicle comes, and identifies whether the vehicle is returned when a reservation expiration time of the vehicle comes. [Brouwer; ¶49-¶51 shows the ability to know that the user is in the vehicle when reservation start time comes as it is monitoring the driver during their rental period. Further it acknowledges the expiration of the reservation as it presented by the “end of the rental period in ¶51]. Please see motivation to combine Wright in view of Brouwer presented in claim 1.

Re. claim 11, Wright in view of Brouwer teaches the apparatus of claim 1.
Wright doesn’t teach, Brouwer teaches:
wherein the vehicle setting value is a setting value of at least one of an occupant classification system (OCS), a side airbag, a heating wire sheet, a steering wheel heater, a riding posture memory system, a Hi-Pass system, a head-up display, a parking assistant system, an around view monitoring (AVM) device, a portable phone wireless charging system, a blue link, an adaptive control suspension, a drive mode (eco/normal/sport), a rear warning system, an advanced smart cruise control (ASCC), an HAD highway driving support system, and a lane keeping assist system (LKAS).  [Brouwer; ¶21 shows seat settings which will be “riding posture memory system, as the seat setting can be saved with the user profile]. Please see motivation to combine Wright in view of Brouwer presented in claim 1.

Re. claim 12, Wright in view of Brouwer teaches the apparatus of claim 1.

wherein the user terminal or the provider terminal includes a mobile communication terminal or a vehicle terminal mounted in the vehicle. [Wright; ¶24-¶25 shows users with mobile devices in communication with servers and databases such as “the computing system 100 includes one or more computing devices 102 or data processing devices, one or more databases 104, and one or more client devices 106 operated by one or more users, for example, User A 108, User B 110, and User C 112. The one or more computing devices 102 are in communication with the one or more databases 104, for example, over a network, such as the Internet, allowing the one or more computing devices 102 to access, provide, transmit, receive, and modify information and data stored in the one or more databases 104. Similarly, the one or more computing devices 102 are in communication with the one or more client devices 106”].

Re. claim 13, Wright teaches:
A system for providing a vehicle sharing service, the system comprising: 
a processor configured to accept a reservation for the vehicle sharing service from a user terminal for use of the vehicle sharing service, and to, when an approval of the reservation is received from a provider terminal of a provider of a vehicle, the reservation of which has been accepted, confirm the reservation, [Wright; ¶29 shows User A (owner of vehicle) accepting a reservation request from UserB (user desiring to rent vehicle). Later on in ¶55 shows transaction confirmation with the insurance policy provided].
Wright doesn’t teach, Brouwer teaches:
that the vehicle is located within the rental company's return area and that the driver has exited the vehicle. The vehicle's security system then initiates a “return mode” during which the vehicle's security system performs multiple “clean-up” processes”].
a storage configured to store the encrypted vehicle sharing service use information for users.  [Brouwer; ¶24-¶27 shows network storage location for user profiles, such as “the biometric parameters domain 110 and the financial information domain 120—each have an associated encryption key 112, 122. In this example, each of these encryption keys 112, 122 is itself encrypted by another encryption key (not shown) that may be stored on a data owner's smartphone or tablet device, a wearable 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Brouwer in the system of Wright, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since it would “enable a data owner to effectively and efficiently protect their own data at a level that is appropriate to the data owner's particular wishes, which may be balanced between strong security for the data and a desire for minimal effort in providing access to the data to another entity”, [Brouwer; ¶37].

Re. claim 16,
Method of claim 16 substantially mirrors the apparatus of claim 1.

Re. claim 17, Wright in view of Brouwer teaches the method of claim 16.
Wright doesn’t teach, Brouwer teaches:
further including: when a request for login is made by an application executed in the user terminal, performing authentication.  [Brouwer; ¶49 shows a form of notification to the company’s computer system as it states “the vehicle communicates with the rental company's computer systems to indicate that the vehicle has been successfully obtained by the driver and to begin the rental period” which is after the driver is inside the vehicle and has been successfully authenticated]. 
Brouwer in the system of Wright, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since it would “enable a data owner to effectively and efficiently protect their own data at a level that is appropriate to the data owner's particular wishes, which may be balanced between strong security for the data and a desire for minimal effort in providing access to the data to another entity”, [Brouwer; ¶37].

Re. claim 18, Wright in view of Brouwer teaches the method of claim 16.
Wright doesn’t teach, Brouwer teaches:
further including: 
storing vehicle sharing service use information including the vehicle setting value for users; and [Brouwer; ¶21 and ¶51 show the use information to be vehicle setting such as “different drivers to customize vehicle settings, such as climate control settings, radio settings, and seat settings, elects to store those settings within her user profile so that the settings”].
encrypting and storing the vehicle sharing service use information.  [Brouwer; ¶24-¶27 shows network storage location for user profiles, such as “the biometric parameters domain 110 and the financial information domain 120—each have an associated encryption key 112, 122. In this example, each of these encryption keys 112, 122 is itself encrypted by another encryption key (not shown) that may be stored on a data 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Brouwer in the system of Wright, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since it would “enable a data owner to effectively and efficiently protect their own data at a level that is appropriate to the data owner's particular wishes, which may be balanced between strong security for the data and a desire for minimal effort in providing access to the data to another entity”, [Brouwer; ¶37].

Re. claim 24,
Method of claim 24 substantially mirrors the apparatus of claim 5.

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wright in view of Brouwer in view of Brock et al (US Patent Application Publication No. 20130226633 - hereinafter Brock) in view of Hirose et al (US Patent Application Publication No. 20200372418 - hereinafter Hirose2).
Re. claim 3, Wright in view of Salter in view of Brouwer teaches the apparatus of claim 2.
Wright teaches:

a reservation approval requesting device configured to, when one of the vehicles in the list is selected, request an approval of the reservation from the provider terminal of the provider of the selected vehicle; and [Wright; ¶29 shows User A (owner of vehicle) accepting a reservation request from UserB (user desiring to rent vehicle)].
a reservation confirming device configured to, when the approval of the reservation is completed, confirm the reservation.  [Wright; ¶55 shows the confirmation of the reservation]. 
Wright doesn’t teach, Brock teaches:
a reservation accepting device configured to, when the request for the reservation for the vehicle sharing service is accepted from the user terminal, receive a use date and a use time from the user terminal; [Brock; ¶28 and Fig. 2 shows reservation browsed for a specific date and time. Fig. 3 then shows the available vehicle for that specific date and time, then at ¶30 and Fig. 5B shows the user accepting and proceeding with that set date and time and cost for the reservation].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Brock in the system of Wright, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Wright doesn’t teach, Hirose2 teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Hirose2 in the system of Wright, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 4, 14-15 and 20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wright in view of Brouwer in view of Salter et al (US Patent Application Publication No. 20190351768 - hereinafter Salter).
Re. claim 4, Wright in view of Brouwer teaches the apparatus of claim 1.
Wright doesn’t teach, Salter teaches:
further including: 

It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Salter in the system of Wright, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 14, Wright in view of Brouwer teaches the system of claim 13.
Wright teaches:
a reservation device configured to accept the reservation for the vehicle sharing service from the user terminal for use of the vehicle sharing service, to request an approval of the reservation from the provider terminal of the provider of the vehicle, the reservation of which has been accepted, and to when the approval of the reservation is received from the provider terminal, confirm the reservation, [Wright; ¶29 shows User A (owner of vehicle) accepting a reservation request from UserB (user desiring to rent vehicle). Later on in ¶55 shows transaction confirmation with the insurance policy provided].

a vehicle setting value transmitting device configured to, when the vehicle setting value is received from the user terminal, transmit the vehicle setting value to the vehicle, the reservation of which has been accepted; [Brouwer; ¶47 shows communication with user’s mobile device as they approach the vehicle to receive PIN from the driver to authenticate they’re the driver renting the vehicle].
a vehicle setting value initializing device configured to, when the vehicle is returned after the vehicle sharing service is provided through the vehicle, request initialization of the setting of the vehicle setting value and deletion of vehicle sharing service use information; [Brouwer; ¶21 and ¶51-¶53 shows upon the vehicle detected that it has returned to its respective lot, the memory is initialized such as “she exits the vehicle, the vehicle's security system, which to this point has retained the decrypted encryption keys for the biometric information and vehicle settings domains, detects, e.g., via GPS, that the vehicle is located within the rental company's return area and that the driver has exited the vehicle. The vehicle's security system then initiates a “return mode” during which the vehicle's security system performs multiple “clean-up” processes”].
a personalization device configured to, when the vehicle is returned, encrypt the vehicle sharing service use information.  [Brouwer; ¶21 and ¶51 shows restoration to the original values upon vehicle returned to prevent driver information to be available from one user to another]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Brouwer in the system of Wright, since 
Wright doesn’t teach, Salter teaches:
a charging policy device configured to determine costs for the vehicle sharing service according to the vehicle setting value; and [Salter; ¶33 shows different vehicle with different features (vehicle setting) have different charges and are paid at kiosk (or user mobile device used to put in reservation request), such as “kiosk 86 may be used to pay for a specific vehicle having desired features or even to pay a surcharge for certain non-standard features on vehicle”]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Salter in the system of Wright, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 15, Wright in view of Brouwer in view of Salter teaches the system of claim 14.

further including: 
a communication device configured to perform communication with the user terminal or the provider terminal; and [Wright; ¶24-¶25 shows users with mobile devices in communication with servers and databases such as “the computing system 100 includes one or more computing devices 102 or data processing devices, one or more databases 104, and one or more client devices 106 operated by one or more users, for example, User A 108, User B 110, and User C 112. The one or more computing devices 102 are in communication with the one or more databases 104, for example, over a network, such as the Internet, allowing the one or more computing devices 102 to access, provide, transmit, receive, and modify information and data stored in the one or more databases 104. Similarly, the one or more computing devices 102 are in communication with the one or more client devices 106”].
an authentication device configured to perform authentication when a request for login is made by the user terminal or the provider terminal.  [Wright; ¶43-¶46 shows validation of the user upon signing up for registration].

Re. claim 20, Wright in view of Brouwer teaches the method of claim 18.
Wright doesn’t teach, Salter teaches:
further including: determining costs for the vehicle sharing service according to the vehicle setting value.  [Salter; ¶33 shows different vehicle with different features (vehicle setting) have different charges and are paid at kiosk (or user mobile device used to put in reservation request), such as “kiosk 86 may be used to pay for a specific vehicle 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Salter in the system of Wright, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 21, Wright in view of Brouwer in view of Salter teaches the method of claim 20.
Wright teaches:
further including: DB1/ 97352299.1 26 when the reservation is confirmed, requesting payment of costs from the user terminal.  [Wright; ¶29 shows userB prompted for payment].

Re. claim 22, Wright in view of Brouwer in view of Salter teaches the method of claim 21.
Wright doesn’t teach, Brouwer teaches:
further including: when the vehicle sharing service is provided through the vehicle, monitoring a vehicle driving item.  [Brouwer; ¶50 shows during rental period the vehicle is monitored as the routes are tracked such as “vehicle's navigation system tracks the vehicle along these routes and stores the information within a log that is associated with the user profile”].
Brouwer in the system of Wright, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since it would “enable a data owner to effectively and efficiently protect their own data at a level that is appropriate to the data owner's particular wishes, which may be balanced between strong security for the data and a desire for minimal effort in providing access to the data to another entity”, [Brouwer; ¶37].

Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wright in view of Brouwer in view of Salter in view of Brock in view of Hirose2.
Re. claim 19, Wright in view of Brouwer teaches the method of claim 16.
Wright teaches:
wherein the accepting of the reservation for the vehicle sharing service includes: [Wright; ¶29 shows User A (owner of vehicle) accepting a reservation request from UserB (user desiring to rent vehicle). Later on in ¶55 shows transaction confirmation with the insurance policy provided].
Wright doesn’t teach, Salter teaches:
providing the list of the vehicles to the user terminal; and [Salter; ¶33 shows user selects from list of vehicles through their mobile device/kiosk. ¶36 shows reservation approval request put in by the user as “process 500 begins with block 505 wherein server 66 receives a reservation request from user 24 (e.g., derived from kiosk 86 or 
selecting a vehicle by the user terminal and receiving the vehicle setting value. [Salter; ¶33-¶36 shows user selecting vehicle, and vehicle is selected by features of vehicle desired by user].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Salter in the system of Wright, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Wright doesn’t teach, Brock teaches:
when the request for the reservation of the vehicle sharing service is accepted from the user terminal, receiving a use date and a use time from the user terminal and [Brock; ¶28 and Fig. 2 shows reservation browsed for a specific date and time. Fig. 3 then shows the available vehicle for that specific date and time, then at ¶30 and Fig. 5B shows the user accepting and proceeding with that set date and time and cost for the reservation].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Brock in the system of Wright, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and 
Wright doesn’t teach, Hirose2 teaches:
generating a list of vehicles that are configured to be reserved at the use date and the use time; [Hirose2; ¶60 shows extraction of available vehicles per the requested date and time of the user such as “the control device 10 extracts shared vehicles Vn of a vehicle type which the user desires from among the currently available shared vehicles Vn. Then, the control device 10 selects a shared vehicle Vn that can arrive at the departure place by the use start time from among the extracted shared vehicles Vn” “the user's application for use is an application for use on a designated date and time, the control device 10 selects a shared vehicle Vn that can arrive at the departure place by the use start time of the designated day”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Hirose2 in the system of Wright, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 6 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wright in view of Brouwer in view of Stefan et al (US Patent Application Publication No. 20180350022 - hereinafter Stefan).
Re. claim 6, Wright in view of Brouwer teaches the apparatus of claim 5.

wherein the personalization device provides, among the vehicle sharing service use information, the user information, the vehicle setting value, and the reservation time information to the provider terminal, and does not provide the vehicle driving information and a total driving distance information to the provider terminal.  [Stefan; shows controller (provider) has information in regards to user information ¶37, also reservation time information is presented in ¶37 as “reservation profile records (e.g., reservation calendar information, vehicle assignment information, third party contact information, etc.)”, additionally vehicle setting value is shown in ¶37 as “reservation account records (e.g., vehicle comfort settings information, telematics unit settings, or vehicle make-model preferences)”. But it does not state that the vehicle driving information or driving distance is provided to the provider, closest that is shown in reference to distance is when assigning a vehicle to the user, they look at how far a vehicle is from the location of the user, but doesn’t collect data for the user themselves in regards to their driving information or distance traveled when they have the reserved vehicle].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Stefan in the system of Wright, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 25, Wright in view of Brouwer teaches the method of claim 24.
Wright doesn’t teach, Stefan teaches:
wherein among the vehicle sharing service use information, the user information, the vehicle setting value, and the reservation time information are provided to the provider terminal, and the vehicle driving information and a total driving distance information are not provided to the provider terminal. [Stefan; shows controller (provider) has information in regards to user information ¶37, also reservation time information is presented in ¶37 as “reservation profile records (e.g., reservation calendar information, vehicle assignment information, third party contact information, etc.)”, additionally vehicle setting value is shown in ¶37 as “reservation account records (e.g., vehicle comfort settings information, telematics unit settings, or vehicle make-model preferences)”. But it does not state that the vehicle driving information or driving distance is provided to the provider, closest that is shown in reference to distance is when assigning a vehicle to the user, they look at how far a vehicle is from the location of the user, but doesn’t collect data for the user themselves in regards to their driving information or distance traveled when they have the reserved vehicle].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Stefan in the system of Wright, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wright in view of Brouwer in view of Lohmeier et al (US Patent Application Publication No. 20150371153 - hereinafter Lohmeier).
Re. claim 8, Wright in view of Brouwer teaches the apparatus of claim 7.
Wright doesn’t teach, Lohmeier teaches:
wherein the monitoring device is configured to monitor whether the vehicle that provides the vehicle sharing service encounters an DB1/ 97352299.1 23accident, and transmits the user information and the vehicle driving information to the provider terminal when the vehicle encounters the accident.  [Lohmeier; ¶79 shows message format passed by telematics unit to multi-user vehicle database and query engine, which has various information such as vehicle ID, Driver ID and time stamp along with a parameter which is later defined can be an accident/collision instance, and the communication is done such as “such messages can be combined/packed into a single message transmission, from the telematics unit 114 to the shared vehicle server 145 for storage on the multi-user vehicle database and query engine 109, comprising multiple individual messages. The multi-user vehicle database and query engine 109 unpacks and tables the multiple received individual messages within contained within the single message transmission”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Lohmeier in the system of Wright, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since “users could benefit from receiving 

Re. claim 10, Wright in view of Brouwer teaches the apparatus of claim 9.
Wright doesn’t teach, Brouwer teaches:
further including: 
a notification device configured to transmit a notification notifying whether the user is in the vehicle to the provider terminal after the reservation start time of the vehicle comes, and [Brouwer; ¶49 shows a form of notification to the company’s computer system as it states “the vehicle communicates with the rental company's computer systems to indicate that the vehicle has been successfully obtained by the driver and to begin the rental period” which is after the driver is inside the vehicle and has been successfully authenticated]. Please see motivation to combine Wright in view of Brouwer presented in claim 1.
Wright doesn’t teach, Lohmeier teaches:
to transmit a notification to the provider terminal when an accident occurs during driving of the vehicle or the vehicle is not returned even though the reservation expiration time of the vehicle comes.  [Lohmeier; ¶79 shows message format passed by telematics unit to multi-user vehicle database and query engine when an accident/collision instance, also shows the communication as “such messages can be combined/packed into a single message transmission, from the telematics unit 114 to 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Lohmeier in the system of Wright, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since “users could benefit from receiving objective feedback regarding their driving habits measured against standards established from observing the driving behavior of thousands of other drivers. The same can be said for vehicle owners with regard to the quality of maintenance and proper use of particular vehicles”, [Lohmeier; ¶4].

Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wright in view of Brouwer in view of Salter in view of Lohmeier.
Re. claim 23, Wright in view of Brouwer in view of Salter teaches the method of claim 22.
Wright doesn’t teach, Lohmeier teaches:
wherein the monitoring of the vehicle driving item includes: when the vehicle encounters an accident, transmitting use information and vehicle driving information to the provider terminal.   [Lohmeier; ¶79 shows message format passed by telematics unit to multi-
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Lohmeier in the system of Wright, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since “users could benefit from receiving objective feedback regarding their driving habits measured against standards established from observing the driving behavior of thousands of other drivers. The same can be said for vehicle owners with regard to the quality of maintenance and proper use of particular vehicles”, [Lohmeier; ¶4].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.N.E./Examiner, Art Unit 3628                                                                                                                                                                                                        

/RESHA DESAI/           Supervisory Patent Examiner, Art Unit 3628